Exhibit 10.1

AMENDED AND RESTATED

AGREEMENT AND PLAN OF MERGER

This AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated
as of November 15, 2011, is by and among ANGELES PARTNERS XII, LP, a Delaware
limited partnership (“AP XII”), AIMCO AP XII MERGER SUB LLC, a Delaware limited
liability company (the “Aimco Subsidiary”), and AIMCO PROPERTIES, L.P., a
Delaware limited partnership (“Aimco OP”).

WHEREAS, AP XII, the Aimco Subsidiary and Aimco OP have entered into that
certain Agreement and Plan of Merger (the “Prior Agreement”), dated as of
July 28, 2011;

WHEREAS, each of AP XII, the Aimco Subsidiary and Aimco OP has determined that
it is advisable to amend and restate the Prior Agreement as set forth herein;

WHEREAS, Angeles Realty Corporation II, the managing general partner of AP XII
(“Angeles Realty”), and AIMCO Angeles GP, LLC, the non-managing general partner
of AP XII (“Aimco Angeles”), have determined that the Merger (as defined below)
of the Aimco Subsidiary with and into AP XII, with AP XII as the surviving
entity, is advisable, fair to and in the best interests of AP XII and its
partners;

WHEREAS, Aimco OP, the sole member of the Aimco Subsidiary, has determined that
the Merger of the Aimco Subsidiary with and into AP XII, with AP XII as the
surviving entity, is advisable, fair to and in the best interests of the Aimco
Subsidiary and its member;

WHEREAS the Board of Directors of AIMCO-GP, Inc., the general partner of Aimco
OP (“AIMCO-GP”), has determined that the Merger of the Aimco Subsidiary with and
into AP XII, with AP XII as the surviving entity, is advisable, fair to and in
the best interests of Aimco OP and its partners; and

WHEREAS, AP XII, the Aimco Subsidiary and Aimco OP desire to enter into this
Agreement to evidence the terms, provisions, representations, warranties,
covenants and conditions upon which the Merger will be consummated.

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, AP XII, the Aimco
Subsidiary and Aimco OP hereby agree to amend and restate the Prior Agreement as
follows:

SECTION 1. The Merger. Subject to the terms and conditions set forth herein, the
Aimco Subsidiary shall be merged with and into AP XII (the “Merger”), and AP XII
shall be the surviving entity of the Merger (the “Surviving Entity”). The Merger
will have the effects specified in this Agreement, section 17-211 of the
Delaware Revised Uniform Limited Partnership Act, as amended (the “DRULPA”), and
section 18-209 of the Delaware Limited Liability Company Act, as amended (the
“DLLCA”).

SECTION 2. General Partner. Angeles Realty will be the managing general partner
of the Surviving Entity, and Aimco Angeles will be the non-managing general
partner of the Surviving Entity.

SECTION 3. Certificate. As soon as practicable after the approval of this
Agreement by a majority in interest of the limited partnership interests of AP
XII, AP XII shall cause to be filed a certificate of merger with respect to the
Merger (the “Certificate of Merger”) with the Office of the



--------------------------------------------------------------------------------

Secretary of State of the State of Delaware pursuant to section 17-211 of the
DRULPA and section 18-209 of the DLLCA. The Merger shall become effective at
such time as the Certificate of Merger has been accepted for record by the
Secretary of State of the State of Delaware (the “Effective Time”).

SECTION 4. Limited Partnership Agreement. The agreement of limited partnership
of AP XII as in effect immediately prior to the consummation of the Merger (the
“Partnership Agreement”) shall be the agreement of limited partnership of the
Surviving Entity until thereafter amended in accordance with the provisions
thereof and applicable law. The general partner and each limited partner of the
Surviving Entity shall have the rights under, be bound by and be subject to the
terms and conditions of, the Partnership Agreement, as a general partner or
limited partner, as applicable.

SECTION 5. Treatment of Interests in AP XII.

(a) Limited Partners’ Interests.

(i) In connection with the Merger and in accordance with the procedures set
forth in Section 5(a)(iii) of this Agreement, each unit of limited partnership
interest of AP XII (each a “Unit”) outstanding immediately prior to the
Effective Time and held by limited partners of AP XII, except Units held by
limited partners who have perfected their appraisal rights pursuant to Exhibit A
hereto, shall be converted into the right to receive, at the election of the
limited partner, either (x) $483.14 in cash (the “Cash Consideration”) or (y) a
number of partnership common units of Aimco OP calculated by dividing $483.14 by
the average closing price of Apartment Investment and Management Company common
stock, as reported on the New York Stock Exchange, over the ten consecutive
trading days ending on the second trading day immediately prior to the Effective
Time (the “OP Unit Consideration” and, together with the Cash Consideration, the
“Merger Consideration”).

(ii) Notwithstanding Section 5(a)(i) of this Agreement, if Aimco OP determines
that the law of the state or other jurisdiction in which a limited partner
resides would prohibit the issuance of partnership common units of Aimco OP in
that state or other jurisdiction (or that the registration or qualification in
that state or jurisdiction would be prohibitively costly), then such limited
partner will only be entitled to receive the Cash Consideration for each Unit.

(iii) Aimco OP shall prepare a form of election (the “Election Form”) describing
the Merger and pursuant to which each limited partner of AP XII will have the
right to elect to receive either the Cash Consideration or the OP Unit
Consideration (subject to Section 5(a)(ii) of this Agreement) with respect to
all of the Units held by such limited partner. Each limited partner of AP XII
must make the same election with respect to all of his or her Units. Aimco OP
shall mail, or cause to be mailed, an Election Form to each limited partner,
together with any other materials that Aimco OP determines to be necessary or
prudent, no later than ten (10) days after the Effective Time. An election to
receive the Cash Consideration or the OP Unit Consideration shall be effective
only if a properly executed Election Form is received by Aimco OP or its
designees prior to 5:00 p.m., New York time, on the day that is thirty (30) days
after the mailing of such Election Form by Aimco OP. If a limited partner fails
to return a duly completed Election Form within the time period specified in the
Election Form, such holder shall be deemed to have elected to receive the Cash
Consideration. In addition, each limited partner that resides in a state or
other jurisdiction that Aimco OP determines would prohibit the issuance of
partnership common units of Aimco OP (or in which registration or qualification
would be prohibitively costly) will be deemed to have elected the Cash
Consideration. AP XII, the Aimco Subsidiary and Aimco OP agree that limited
partners shall have the right to revoke any election made in connection with the
Merger at any time prior to the expiration of the time period stated in the
Election Form. Aimco OP and Angeles Realty, by mutual agreement, shall have the
right to make rules, not inconsistent with the terms of this Agreement,
governing the validity of Election Forms and the issuance and delivery of the
Merger Consideration, as applicable.

(b) General Partner’s Interests. Each general partner interest of AP XII
outstanding immediately prior to consummation of the Merger shall remain
outstanding and unchanged, with all of the rights set forth in the Partnership
Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 6. Treatment of Interests in Aimco Subsidiary. The entire membership
interest in the Aimco Subsidiary immediately prior to the Effective Time shall
be converted into all of the Units of the Surviving Entity.

SECTION 7. Appraisal Rights. In connection with the Merger, the holders of Units
immediately prior to the Merger shall have the appraisal rights set forth in
Exhibit A hereto.

SECTION 8. Covenants. Aimco OP agrees to pay for, or reimburse AP XII for, all
expenses incurred by AP XII in connection with the Merger. Aimco OP agrees to
pay cash or issue and deliver common units of Aimco OP to the former holders of
Units, in accordance with Section 5(a) of this Agreement.

SECTION 9. Conditions to the Merger.

(a) The Merger shall not occur unless and until the Merger has been approved or
consented to by a majority in interest of limited partnership interests of AP
XII.

(b) Notwithstanding any provisions of this Agreement to the contrary, none of
the parties hereto shall be required to consummate the transactions contemplated
hereby if any third-party consent, authorization or approval that any of the
parties hereto deem necessary or desirable in connection with this Agreement, or
the consummation of the transactions contemplated hereby, has not been obtained
or received.

SECTION 10. Tax Treatment. The parties hereto intend and agree that, for Federal
income tax purposes, (i) any payment of cash for Units shall be treated as a
sale of such Units by such holder and a purchase of such Units by Aimco OP for
the cash so paid under the terms of this Agreement in accordance with the
guidelines set forth in Treas. Reg. Sections 1.708-1(c)(3) and 1.708-1(c)(4),
and (ii) each such holder of Units who accepts cash explicitly agrees and
consents to such treatment. Furthermore, the parties hereto intend and agree
that, for Federal income tax purposes, (x) any holder of Units receiving
partnership common units of Aimco OP under the terms of this Agreement shall be
treated as receiving the partnership common units of Aimco OP pursuant to a
distribution in complete liquidation of such holder’s interest in AP XII, and
(y) each such holder of Units who accepts partnership common units of Aimco OP
explicitly agrees and consents to such treatment. Any cash and/or partnership
common units of Aimco OP to which a holder of Units is entitled pursuant to this
Agreement shall be paid only after the receipt of a consent from such holder
that, for Federal income tax purposes, the receipt of cash and/or partnership
common units of Aimco OP shall be treated as described in this Section 10.

SECTION 11. Further Assurances. From time to time, as and when required by the
Surviving Entity or by its successors and assigns, there shall be executed and
delivered on behalf of the Aimco Subsidiary such deeds and other instruments,
and there shall be taken or caused to be taken by the Aimco Subsidiary all such
further actions, as shall be appropriate or necessary in order to vest, perfect
or confirm, of record or otherwise, in the Surviving Entity the title to and
possession of all property, interests, assets, rights, privileges, immunities,
powers, franchises and authority of the Aimco Subsidiary, and otherwise to carry
out the purposes of this Agreement, and the officers and directors of Angeles
Realty are fully authorized in the name and on behalf of Aimco Subsidiary or
otherwise to take any and all such action and to execute and deliver any and all
such deeds and other instruments.

SECTION 12. Amendment. Subject to applicable law, this Agreement may be amended,
modified or supplemented by written agreement of the parties hereto at any time
prior to the consummation of the Merger with respect to any of the terms
contained herein.

SECTION 13. Abandonment. At any time prior to consummation of the Merger, this
Agreement may be terminated and the Merger may be abandoned without liability to
any party hereto by any of the Aimco Subsidiary, Aimco OP or AP XII, in each
case, acting in its sole discretion and for any reason or for no reason,
notwithstanding approval of this Agreement by any of the members of the Aimco
Subsidiary, the partners of AP XII or the general partner of Aimco OP.

 

3



--------------------------------------------------------------------------------

SECTION 14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
conflict of law provisions thereof.

SECTION 15. No Third-Party Beneficiaries. No provision of this Agreement is
intended to confer upon any person, entity, or organization other than the
parties hereto any rights or remedies hereunder, other than the appraisal rights
given to holders of Units pursuant to Section 7 of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AP XII, the Aimco Subsidiary and Aimco OP have caused this
Agreement to be signed by their respective duly authorized officers as of the
date first above written.

 

ANGELES PARTNERS XII, LP By:   Angeles Realty Corporation II,   Its Managing
General Partner   By:  

/s/ Trent A. Johnson

    Name:   Trent A. Johnson     Title:   Vice President and       Assistant
General Counsel

 

AIMCO AP XII MERGER SUB LLC By:   AIMCO Properties, L.P.,   Its Sole Member  
By:   AIMCO-GP, Inc.,     Its General Partner     By:  

/s/ Trent A. Johnson

      Name:   Trent A. Johnson       Title:   Vice President and        
Assistant General Counsel

 

AIMCO PROPERTIES, L.P. By:   AIMCO-GP, Inc.,   Its General Partner   By:  

/s/ Trent A. Johnson

    Name:   Trent A. Johnson     Title:   Vice President and       Assistant
General Counsel

 



--------------------------------------------------------------------------------

EXHIBIT A

Appraisal Rights of Limited Partners

Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Amended and Restated Agreement and Plan of Merger, dated
as of November 15, 2011 (the “Merger Agreement”), by and among Angeles Partners
XII, LP, a Delaware limited partnership (“AP XII”), AIMCO AP XII Merger Sub LLC,
a Delaware limited liability company (the “Aimco Subsidiary”), and AIMCO
Properties, L.P., a Delaware limited partnership (“Aimco OP”), pursuant to which
the Aimco Subsidiary shall be merged with and into AP XII, with AP XII surviving
(the “Merger”). In connection with the Merger, limited partners of AP XII shall
have the following appraisal rights:

(a) Any limited partner who holds Units on the effective date of the Merger who
has not consented to the Merger (the “Nonconsenting Limited Partners”) and who
has otherwise complied with paragraph (b) hereof shall be entitled to an
appraisal by arbitration of the fair value of the Nonconsenting Limited
Partner’s Units. This arbitration shall be conducted in Denver, Colorado, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), excluding the Procedures for Large, Complex Commercial
Disputes, by a single arbitrator selected by Aimco OP from a panel of AAA
arbitrators who are qualified to value investment interests in commercial real
estate. Any action for judicial review or enforcement of the arbitration award
shall be brought in a court of competent jurisdiction located in Denver,
Colorado.

(b) Within 10 days after the effective date of the Merger, Aimco OP shall notify
each of the Nonconsenting Limited Partners of the consummation of the Merger,
the effective date of the Merger and that appraisal rights are available for any
or all Units held by Nonconsenting Limited Partners, and shall include in such
notice a copy of this Exhibit A. Such notice shall include an Election Form
pursuant to which Nonconsenting Limited Partners may elect an appraisal by
arbitration of the fair value of their Units pursuant to paragraph (a) hereof.
Any limited partner who holds Units on the effective date of the Merger and who
has not consented to the Merger shall be entitled to receive such notice and
may, within 30 days after the date of mailing of such notice (such 30th day
being the “Election Deadline”), demand from Aimco OP the appraisal of his or her
Units by making the appropriate election in the Election Form in accordance with
the instructions thereto. Each completed Election Form must be delivered to the
address, and within the time period, specified in the instructions to the
Election Form. If a Nonconsenting Limited Partner fails to properly complete an
Election Form or return it to the correct address within the specified time
period, such Nonconsenting Limited Partner shall be deemed to have elected not
to seek an appraisal of his or her Units, and will be deemed to have elected the
Cash Consideration.

(c) At any time prior to the Election Deadline, any Nonconsenting Limited
Partner who has made a demand for appraisal of his or her Units shall have the
right to withdraw his or her demand for appraisal and to accept the Cash
Consideration payable pursuant to the Merger Agreement. Nonconsenting Limited
Partners who wish to withdraw their demands must do so in writing delivered to
AIMCO Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC, by mail at 12
Commerce Drive, Cranford, New Jersey, 07016, or by fax at (908) 497-2349. At any
time within 20 days after the Election Deadline, any Nonconsenting Limited
Partner who has complied with the requirements of subsections (a) and
(b) hereof, upon written request, shall be entitled to receive from Aimco OP a
statement setting forth the aggregate number of Units with respect to which
Nonconsenting Limited Partners have made demands for appraisal and the aggregate
number of holders of such Units. Such written statement shall be mailed to the
Nonconsenting Limited Partner within 10 days after such Nonconsenting Limited
Partner’s written request for such a statement is received by Aimco OP or within
20 days after the Election Deadline, whichever is later.

(d) Upon the submission of any such demand by a Nonconsenting Limited Partner,
Aimco OP shall, within 40 days after the Election Deadline, submit to the
arbitrator a duly verified list containing the names and addresses of all
Nonconsenting Limited Partners who have demanded payment



--------------------------------------------------------------------------------

for their Units and with whom agreements as to the value of their Units have not
been reached with Aimco OP. The arbitrator shall give notice of the time and
place fixed for the hearing of such demand by registered or certified mail to
Aimco OP and to the Nonconsenting Limited Partners shown on the list at the
addresses therein stated. The forms of the notices shall be approved by the
arbitrator, and the costs of the preparation and mailing thereof shall be borne
by Aimco OP.

(e) At the hearing on such demand, the arbitrator shall determine as to each of
the Nonconsenting Limited Partners whether the Nonconsenting Limited Partner is
entitled to appraisal rights hereunder.

(f) After determining the Nonconsenting Limited Partners entitled to an
appraisal, the arbitrator shall appraise the Units, determining their fair
value, as of the date of the Merger, exclusive of any element of value arising
from the accomplishment or expectation of the Merger, together with interest, if
any, to be paid upon the amount determined to be the fair value. In determining
such fair value, the arbitrator shall take into account all factors relevant to
the issue of fair value of the Units, using the legal standard of fair value
that would apply if the Nonconsenting Limited Partner were a stockholder in a
corporation entitled to appraisal rights as a result of a corporate merger under
the corporation laws of the state of Delaware. Unless the arbitrator in his or
her discretion determines otherwise for good cause shown, interest from the
effective date of the Merger through the date of payment of the judgment shall
be compounded quarterly and shall accrue at 5% over the Federal Reserve discount
rate (including any surcharge), as established from time to time during the
period between the effective date of the Merger and the date of payment of the
judgment. Upon application by Aimco OP or by any Nonconsenting Limited Partner
entitled to participate in the appraisal proceeding, the arbitrator may, in his
or her discretion, proceed with the appraisal prior to the final determination
of the Nonconsenting Limited Partners’ entitlement to appraisal rights
hereunder. Any Nonconsenting Limited Partner whose name appears on the list
submitted by Aimco OP pursuant to paragraph (d) hereof may participate fully in
all proceedings until it is finally determined that such Nonconsenting Limited
Partner is not entitled to appraisal rights hereunder.

(g) The arbitrator shall direct the payment of the fair value of the Units
(which will be paid only in cash), together with interest, if any, by Aimco OP
to the Nonconsenting Limited Partners entitled thereto. Payment shall be so made
to each such Nonconsenting Limited Partner upon the receipt by Aimco OP of the
written consent from such Nonconsenting Limited Partner that, for federal income
tax purposes, the issuance of cash for the Units shall be treated as a sale of
the Units by the owner and a purchase of such Units by Aimco OP for the cash
consideration so paid under the terms of the Merger Agreement in accordance with
the guidelines set forth in Treas. Reg. Sections 1.708-1(c)(3) and 1.708-1(c)(4)
and the release described in (i) hereof.

(h) The costs of the proceeding may be determined by the arbitrator and taxed
upon the parties as the arbitrator deems equitable in the circumstances. Upon
application of a Nonconsenting Limited Partner, the arbitrator may order all or
a portion of the expenses incurred by any Nonconsenting Limited Partner in
connection with the appraisal proceeding, including, without limitation,
reasonable attorney’s fees and the fees and expenses of experts, to be charged
pro rata against the value of all the interests entitled to an appraisal.

(i) Any Nonconsenting Limited Partner who has made a demand for appraisal of his
or her Units and who has not withdrawn the demand before the Election Deadline
shall be deemed to have entered into a binding contract with Aimco OP to accept
the fair value awarded by the arbitrator in exchange for his or her Units, plus
any interest as provided herein. The award of fair value, plus any interest, to
the Nonconsenting Limited Partners shall be exclusive of and in lieu of any
other right, claim or remedy under state or federal law that the Nonconsenting
Limited Partner may have with respect to his or her Units whether under the
Merger Agreement or otherwise and whether against AP XII, Angeles Realty,
Aimco-GP, Apartment Investment and Management Company, Aimco OP, or any other
person or entity, and the Nonconsenting Limited Partner shall execute and
deliver a release of all other such rights, claims and remedies in exchange for
payment of the award.



--------------------------------------------------------------------------------

(j) From and after the effective date of the Merger, no Nonconsenting Limited
Partner who has demanded appraisal rights as provided in paragraph (b) hereof
shall be entitled to vote such Units for any purpose or to receive payment of
distributions on such interests (except distributions payable as of a record
date prior to the effective date of the Merger); provided, however, that if such
Nonconsenting Limited Partner shall deliver to AIMCO Properties, L.P., c/o Eagle
Rock Proxy Advisors, LLC, by mail at 12 Commerce Drive, Cranford, New Jersey,
07016, or by fax at (908) 497-2349, a written withdrawal of such Nonconsenting
Limited Partner’s demand for an appraisal and an acceptance of the Cash
Consideration payable pursuant to the Merger Agreement, either as provided in
paragraph (c) hereof or thereafter with the written approval of Aimco OP, then
the right of such Nonconsenting Limited Partner to an appraisal shall cease. The
appraisal proceeding may also be dismissed as to any Nonconsenting Limited
Partner with the agreement or consent of Aimco OP upon such terms as the two
parties may agree. Except as provided in the two foregoing sentences, no
appraisal proceeding before the arbitrator shall be dismissed as to any
Nonconsenting Limited Partner without the approval of the arbitrator, and such
approval may be conditioned upon such terms as the arbitrator deems just.